Citation Nr: 1549103	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-28 414A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased compensation under 38 U.S.C.A. § 1151 (West 2014) for chipped teeth #8 and #30 due to denied or delayed dental treatment. 

2.  Entitlement to an increased rating for a fracture of the right foot on the basis of clear and unmistakable error (CUE).  

3.  Entitlement to an earlier effective date for the grant of service connection for a remote injury to left foot on the basis of CUE.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for increased compensation under 38 U.S.C.A. § 1151 for chipped teeth #8 and #30 due to denied or delayed dental treatment, the Veteran was scheduled for a hearing to address this issue before a Veterans Law Judge in Washington, DC for July 2015.  However, in a statement from the Veteran's representative received on behalf of the Veteran in June 2015, and in other communications of record from the Veteran, it was requested that the Veteran be afforded a hearing at the RO before a Decision Review Officer (DRO) in lieu of a hearing before a Veterans Law Judge in Washington, DC.  As such, the AOJ will be requested herein to schedule the Veteran for such a hearing.  This remand will also afford the AOJ the opportunity to address the various concerns with the manner in which the claim for benefits provided by 38 U.S.C.A. § 1151 was adjudicated raised by the Veteran in numerous communications since this claim was denied by the AOJ.  See e.g., Veteran's statement dated October 8, 2013.  

With respect to the CUE claims listed on the Title Page, following a May 2012 rating decision denying these claims, the Veteran submitted argument in July 2012 that represents a timely notice of disagreement with respect to these issues.  See 38 C.F.R. §§ 20.201, 20.302 (2015).  Therefore, a statement of the case (SOC) addressing these matters is required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at the AOJ before a DRO. 

2.  Thereafter, and following any indicated development in connection with such a claim, readjudicate the matter of entitlement to increased compensation under 38 U.S.C.A. § 1151 for chipped teeth #8 and #30 due to denied or delayed dental treatment.  If this claim is denied, furnish to the Veteran and his representative an appropriate supplemental SOC addressing this matter that includes citation to and discussion of all legal authority considered and the arguments of the Veteran-in particular, as set forth in his October 8, 2013, statement-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

3.  To the extent that either claim remains denied, issue an SOC, reflecting specific adjudication of such matter(s), that addresses the claims for entitlement to an increased rating for a fracture of the right foot and an earlier effective date for the grant of service connection for a remote injury to left foot on the basis of CUE.  The Veteran and his representative should be advised that the Veteran may perfect his appeal of any such issue only by filing a timely Substantive Appeal following the issuance of the SOC.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




